NO. 07-10-00448-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL C

                                  NOVEMBER 8, 2010


                        VIRGIL LYNN SPENCER, APPELLANT

                                            v.

                          THE STATE OF TEXAS, APPELLEE


             FROM THE 47TH DISTRICT COURT OF RANDALL COUNTY;

                NO. 20,237-A; HONORABLE DAN L. SCHAAP, JUDGE


Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.


                               MEMORANDUM OPINION

      On April 15, 2009, appellant, Virgil Lynn Spencer, was placed on deferred

adjudication community supervision for a period of five years relating to three charges of

aggravated assault with a deadly weapon. The State filed a motion to revoke order

granting unadjudicated probation on February 9, 2010. Following a hearing on the

State’s motion, appellant was convicted of each of the three counts of aggravated

assault with a deadly weapon. On September 1, 2010, appellant was sentenced to

incarceration in the Texas Department of Criminal Justice, Institutional Division, for a

period of six years for each count, with the sentences to run concurrently. On October
7, 2010, appellant filed a document that expressed his desire to appeal from the

judgment adjudicating appellant’s guilt. 1 We dismiss for want of jurisdiction.


       Unless certain post-judgment motions are filed, a defendant must file a written

notice of appeal with the trial court clerk within 30 days after the date sentence is

imposed. TEX. R. APP. P. 26.2(a). The Texas Rules of Appellate Procedure provide for

a 15-day extension in which to file a notice of appeal if it is accompanied by a motion for

extension of time. TEX. R. APP. P. 26.3. While appellant’s notice of appeal was filed

within this 15-day period, it was not accompanied by a motion for extension of time to

file notice of appeal that complied with Rule 10.5(b). See TEX. R. APP. P. 26.3. As

such, this Court is without jurisdiction over this appeal. See Olivo v. State, 918 S.W.2d
519, 522 (Tex.Crim.App. 1996). Because this Court is without jurisdiction to address

the merits of this appeal, we have no authority to take any action other than to dismiss

the appeal. See Slaton v. State, 981 S.W.2d 208, 210 (Tex.Crim.App. 1998).


       Accordingly, the purported appeal is dismissed for want of jurisdiction.2



                                                        Mackey K. Hancock
                                                             Justice

Do not publish.



       1
        Appellant=s letter complies with the requirements of a notice of appeal and this
Court has deemed it sufficient notice of appeal. See TEX. R. APP. P. 25.2(c).
       2
        Appellant may have recourse by filing a post-conviction writ of habeas corpus
returnable to the Texas Court of Criminal Appeals for consideration of an out-of-time
appeal. See TEX. CODE CRIM. PROC. ANN. art. 11.07 (Vernon Supp. 2007).

                                             2